In an action to recover certain amounts due and owing under a separation agreement, defendant appeals from an order of the Supreme Court, Nassau County, entered April 30, 1975, which granted plaintiffs motion for partial summary judgment. Order affirmed, with $50 costs and disbursements. Defendant failed to establish that there were any material questions of fact requiring a plenary trial. Accordingly, partial summary judgment was properly granted. Hopkins, Acting P. J., Margett, Damiani, Christ and Hawkins, JJ., concur.